            Case 1:17-vv-01486-UNJ Document 77 Filed 08/31/21 Page 1 of 10




    In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          Filed: August 11, 2021

*************************
LINDA JONES,                               *       No. 17-1486V
                                           *
                     Petitioner,           *       Special Master Sanders
v.                                         *
                                           *
SECRETARY OF HEALTH                        *       Stipulation for Award; Influenza (“Flu”)
AND HUMAN SERVICES,                        *       Vaccine; Transverse Myelitis (“TM”)
                                           *
                     Respondent.           *
*************************
Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.
Althea W. Davis, United States Department of Justice, Washington, DC, for Respondent.

                                               DECISION1

        On October 10, 2017, Linda Jones (“Petitioner”) filed a petition for compensation pursuant
to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34 (2012).
Petitioner alleged that the Influenza (“flu”) vaccine she received on September 17, 2015, caused
her to suffer from Transverse Myelitis (“TM”). Pet. at 1, ECF No. 1. Petitioner further alleged that
her injury lasted for more than six months. Id. ¶ 29.

        On July 27, 2021, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. Stipulation ¶ 7, ECF No. 72. The parties state that
“Respondent denies that the flu vaccine caused [P]etitioner’s [TM] or any other injury or her
current condition.” Id. ¶ 6. Nevertheless, the parties agree to the joint stipulation, attached hereto
as Appendix A. See id. ¶ 7. I find the stipulation reasonable and adopt it as the decision of the
Court in awarding damages, on the terms set forth therein.

          The parties stipulate that Petitioner shall receive the following compensation:

      A. A lump sum of $233,689.62 (which amount includes $63,300.19 for Year One

1
  This Decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with
access to the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files,
the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
            Case 1:17-vv-01486-UNJ Document 77 Filed 08/31/21 Page 2 of 10




           Life Care Plan expenses, $5,389.43 for past unreimbursed expenses and
           $165,000.00 for Lost Wages and Past and Future Pain and Suffering) in the
           form of a check payable to [P]etitioner; and

    B. An amount sufficient to purchase the annuity contract described in the
       paragraph 10 [of the attached stipulation], paid to the life insurance company
       from which the annuity will be purchased [ ].

           The above amounts represent compensation for all damages that would be
           available under 42 U.S.C. § 300aa-15(a).

Id. ¶ 8.

       I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

           IT IS SO ORDERED.

                                                          s/Herbrina D. Sanders
                                                          Herbrina D. Sanders
                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:17-vv-01486-UNJ Document 77 Filed 08/31/21 Page 3 of 10
Case 1:17-vv-01486-UNJ Document 77 Filed 08/31/21 Page 4 of 10
Case 1:17-vv-01486-UNJ Document 77 Filed 08/31/21 Page 5 of 10
Case 1:17-vv-01486-UNJ Document 77 Filed 08/31/21 Page 6 of 10
Case 1:17-vv-01486-UNJ Document 77 Filed 08/31/21 Page 7 of 10
Case 1:17-vv-01486-UNJ Document 77 Filed 08/31/21 Page 8 of 10
Case 1:17-vv-01486-UNJ Document 77 Filed 08/31/21 Page 9 of 10
Case 1:17-vv-01486-UNJ Document 77 Filed 08/31/21 Page 10 of 10
